Citation Nr: 0023841	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for stage I 
spondylolisthesis with lumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO rating decision that denied service 
connection for stage I spondylolisthesis with lumbar 
degenerative joint disease.  The veteran submitted a notice 
of disagreement in February 1999, and the RO issued a 
statement of the case in March 1999.  The veteran submitted a 
substantive appeal in May 1999.  A hearing scheduled in May 
1999 was canceled by the veteran and not rescheduled.


REMAND

VA has been informed by the National Personnel Records Center 
(NPRC) that the veteran had "fire related" service (meaning 
that any records on file in 1973 would have been in the area 
destroyed by a fire that year).  The veteran has alleged that 
he was hospitalized for 29 days upon entrance onto active 
duty at Ft. George Meade, Maryland.  He entered active duty 
December 12, 1952.

By VA policy, negative responses by NPRC to requests for 
service medical records are assumed to include a search of 
the "SGO" records (records of military hospitalization of 
many World War II and Korean Conflict personnel), if the NPRC 
response was made, as in this case, after May 18, 1990.  See 
VA Adjudication Procedure Manual M21-1, Part III, Par. 4.22.

However, it is also incumbent upon VA to request in such 
cases the hospital CLINICAL records, which are filed by 
hospital rather than by individual patient.  See VA 
Adjudication Procedure Manual M21-1, Part III, Par. 4.17 e.  
A follow-up request to NPRC was sent in this case, but the 
July 26, 1999, response-that "NRPMR-A does not have the 
claim folder"-suggests something other than a search for 
hospital clinical records.  Before determining whether this 
claim is well grounded, the pertinent service records should 
be obtained.  Accordingly, the case is remanded to the RO for 
the following:

The RO should request NPRC to search for 
the CLINICAL records of hospitalization 
between December 12, 1952, and January 
31, 1953, at Ft. George Meade, Maryland.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



